                  Case 3:20-cv-03345-WHO Document 84-1 Filed 10/30/20 Page 1 of 4



             1   Pavel I. Pogodin, Ph.D., Esq. (SBN 206441)
                 CONSENSUS LAW
             2   5245 Ave Isla Verde
             3   Suite 302
                 Carolina, PR 00979
             4   United States of America
                 Telephone: (650) 469-3750
             5   Facsimile: (650) 472-8961
                 Email: pp@consensuslaw.io
             6
             7   Attorneys for Plaintiff BMA LLC,
                 Yaroslav Kolchin and Vitaly Dubinin
             8
             9                                        UNITED STATES DISTRICT COURT

           10                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

           11                                            SAN FRANCISCO DIVISION

           12
           13    BMA LLC, Yaroslav Kolchin and Vitaly                 Case No. 3:20-cv-3345-WHO
                 Dubinin,
           14
                                                                      DECLARATION OF PAVEL
           15                            Plaintiffs,                  POGODIN, ESQ. IN SUPPORT OF
                                                                      PLAINTIFFS’ RESPONSE TO
           16                                                         DEFENDANTS’ ADMINISTRATIVE
                                  v.                                  MOTION PER CIVIL LOCAL RULE 7-
           17                                                         11

           18    HDR Global Trading Limited (A.K.A.                   Complaint Filed: May 16, 2020
                 BitMEX), ABS Global Trading Limited,                 Second Amended Complaint Filed: July
           19    Arthur Hayes, Ben Delo and Samuel Reed,              14, 2020

           20
                                         Defendants.                  Discovery Cutoff: None Set
           21                                                         Pretrial Conference Date: None Set
                                                                      Trial Date: None Set
           22
           23
           24    I, Pavel I. Pogodin, state and declare as follows:

           25    1.     I am an attorney of record in this action for Plaintiffs BMA LLC, Yaroslav Kolchin and

           26           Vitaly Dubinin. I am a member in good standing of the Bar of the State of California, and

           27           I am admitted to practice before this Court. I have personal knowledge of the matters set

           28           forth in this declaration, and if called upon to do so, I would willingly and competently
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS            DECLARATION OF PAVEL POGODIN               -1-      BMA LLC V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 84-1 Filed 10/30/20 Page 2 of 4



             1
                       testify as to those matters.
             2
                 2.    This Declaration is being filed in support of Plaintiffs’ Response To Defendants’
             3
                       Administrative Motion Per Civil Local Rule 7-11.
             4
                 3.    Defendants Hayes, Delo and Reed are notorious fraudsters, who have been criminally
             5
                       charged with felony money laundering related offenses by the U.S. Department of Justice
             6
                       and two of whom are currently fugitives from the U.S. law enforcement. Attached hereto
             7
                       as Exhibits A and B are true and correct copies of the announcements of the CFTC and
             8
                       DOJ actions against Defendants.
             9
                 4.    Defendant Hayes publicly admitted to bribery of foreign government officials and bank
           10
                       fraud and even expressed pride in his criminal actions.
           11
                 5.    Attached hereto as Exhibits C and D are true and correct copies of two sworn declarations
           12
                       by two of the defrauded victims of the Defendants, Frank Amato and Elfio Guido Capone,
           13
                       attesting, under oath, how Defendants defrauded them out of millions of dollars.
           14
                 6.    The below statements 7. through 11. are being made based on my information and belief
           15
                       and additionally based on my detailed review of the recent public filings in San Francisco
           16
                       Superior Court Case CGC-19-581267, Exhibits E, F, G, which were, in turn, prepared
           17
                       using and based on financial records received by respective counsel, under a records
           18
                       subpoena, from one of the major shareholders of Defendant HDR - Sean O’Sullivan
           19
                       Ventures (SOSV).
           20
                 7.    It appears to me that while being keenly aware of the Commodity Futures Trading
           21
                       Commission (“CFTC”) and Department of Justice (“DOJ”) investigations and imminently
           22
                       forthcoming civil and criminal charges, and while preparing to go on a lam from the U.S.
           23
                       authorities, Defendants Hayes, Delo and Reed looted about $440,308,400 of proceeds of
           24
                       various nefarious activities that took place on the BitMEX platform from Defendant HDR
           25
                       accounts.
           26
                 8.    It also appears to me that the looted funds were divided among Defendants and their
           27
                       associate substantially in accordance with the following table:
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS           DECLARATION OF PAVEL POGODIN             -2-      BMA LLC V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 84-1 Filed 10/30/20 Page 3 of 4



             1
                                        Shareholder of HDR Global                Equity                    Distribution
             2                                   Trading Limited               Ownership                      Amount
             3                                                                 Percentage
             4
                         1.         Arthur Hayes                          31.67%                      $139,430,993.33
             5
                         2.         Benjamin Delo                         31.67%                      $139,430,993.33
             6
                         3.         Samuel Reed                           31.67%                      $139,430,993.33
             7
                         4.         Sean O’Sullivan Ventures (SOSV)       5%                          $22,015,420.01
             8
                                                                                        Total: $440,308,400.00
             9
                 9.     It further appears that the distributions of proceeds of illegal acts were made on the
           10
                        following dates, which are after Defendants learned about the Government investigation
           11
                        and two of which are after Defendants received a draft complaint in this action on or about
           12
                        November 8, 2019.
           13
           14
                                                           Distribution Date
           15
                                                  1.       October 15, 2019
           16
                                                  2.       November 19, 2019
           17
                                                  3.       January 2020
           18
           19
                 10.    It yet further appears that Defendants were actively and deliberately looting Defendant
           20
                        HDR and trying to make its funds unavailable for the collection of future judgments
           21
                        against it. Specifically, the aforesaid profit distributions at a rate of $440,308,400.00 in
           22
                        just three months were not performed in the ordinary course of business of Defendant
           23
                        HDR, as they represent $1,761,233,600 annual profit distribution rate, which money
           24
                        Defendant HDR simply does not earn. Therefore, these extraordinarily large distributions
           25
                        were designed to loot Defendant HDR of its assets and hinder Plaintiffs’ and
           26
                        Government’s recovery of any future judgments. Furthermore, such a remarkable surge in
           27
                        proceeds distributions may also indicate that Defendants are looting BitMEX Insurance
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS            DECLARATION OF PAVEL POGODIN                -3-        BMA LLC V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 84-1 Filed 10/30/20 Page 4 of 4



             1
                        Fund.
             2
                 11.    It yet further appears from the outlandish arguments that Defendants’ counsel Mr. Hibbard
             3
                        made in his Motions to Dismiss and Stay Discovery and his Opposition to Plaintiffs’
             4
                        Motion for Leave to File Third Amended Complaint, and from his attempt to even
             5
                        misrepresent the allegations of Plaintiffs’ Complaint to Judge Orrick, that Mr. Hibbard is
             6
                        not fighting this case on the merits. It seems that Mr. Hibbard’s strategy is to give
             7
                        Defendants enough time to loot their company dry and prevent Plaintiffs from collecting
             8
                        any money on the inevitable judgment.
             9
                 12.    A true and correct copy of a letter I sent to Defendants’ counsel Stephen Hibbard on or
           10
                        about September 28, 2020, is attached hereto as Exhibit H.
           11
                        I declare under penalty of perjury under the laws of the United States of America that the
           12
                 foregoing is true and correct, except for the statements 7. through 11., which I made on
           13
                 information and belief, and which I believe to be true.
           14
                        Executed on October 30, 2020, in Carolina, Puerto Rico.
           15
                                                                      By:        /s/ Pavel I. Pogodin
           16                                                                    Pavel I. Pogodin
           17
           18
           19
           20

           21
           22
           23
           24
           25
           26
           27
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS            DECLARATION OF PAVEL POGODIN             -4-         BMA LLC V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
